Citation Nr: 1341872	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2009 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.; however, in light of his request to withdraw his appeal, the hearing request is considered withdrawn. 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of an October 2013 appellant brief.


FINDINGS OF FACT

On October 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wanted to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In October 2013, the appellant submitted a statement indicating his desire to withdraw his appeal.  The Board does recognize the Veteran's request for a statement regarding the circumstances of his service and refers him to the July 2007 rating decision where the RO addressed his participation in Project Shipboard Hazard & Defense (SHAD).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


